Lacey, P. J., dissenting. I am unable to concur with the opinion o’f a majority of the court as to the proper construction of the statute in relation to the kind of an order required of the parent to be given to his minor child to authorize the legal selling of intoxicating liquors to him. The majority of the court hold, as I understand, that a general order is not sufficient to protect the seller from criminal prosecution under the “ Dram Shop ” Act, but that a special order is required, where necessary, to prevent the minor from exercising any discretion. It appears to me that this would be giving the statute'a strained and artificial construction not justified by the words used, and that any mode of reasoning attaining such a result would be faulty. An order, as all understand, may be general or special when spoken of in usual and ordinary language. If this be so the conditions of the statute would be fulfilled by the parent giving to his child a general order in writing, authorizing the seller to sell him intoxicating liquors. To require a special Order would be to interpolate words into the statute not found there, and would be judicial legislation under the guise of interpretation. In my judgment the legislature did not desire or intend to deprive the parent of his natural rights as guardian of his minor children in respect to their use of intoxicating liquor, but intended to aid him in that matter by authorizing the punishment of those who would sell intoxicating liquors to them without his consent in writing. And the requirement of a written order was no doubt intended, not as a hinderanee to the parent in the exercise of his right, but as a protection to him and the law against imposition by the seller claiming a license or order when he really had none. The control of the parent over his minor child, as I think, was freely left with him without any intention of embarrassing him in the exercise of his right as parent and guardian, by unnecessary and unreasonable restrictions. If the legislature had adopted a different principle and had aimed to restrict the parents’ control or to deprive them of it, it could have easily accomplished that object by the use of plain words. I think, as a general rule, the courts have regarded a general order as sufficient. The attempted regulation of the liquor traffic by what is called the “ Dram Shop Act,” is no doubt like all other criminal statutes, a police regulation, and should receive the same construction as other criminal statutes. It should be strictly construed. I can not see how it can be assumed in the absence of any words in the statute imparting such a design, that the legislature intended to compel the parent to consider the propriety of every sale" of intoxicating liquors to his minor child before it were made, or to limit him in his permission. It can not, according to the legal rules of construction of a criminal statute, be assumed that the legislature intended something not clearly expressed and not found in the statute itself. If we are allowed to indulge in speculations of this character there would be no certainty in any law that may be passed, while one would imagine the legislature intended one-thing and another would see the opposite meaning. Hence the only safe rule is the one adopted by legal tribunals, i. e., to construe the statute according to the plain and ordinary meaning of the words used. If any more stringent regulations are required oh any subject than are found in any act of the legislature, it should be left to the legislative power to supply the defect. As a case in point I cite Masciwitz v. State, 49 Ark. 170. The majority of the court cite a case decided by the Supreme Court of the State of Georgia. I have examined that case, but do not think it sound. By a highly artificial course of reasoning the court arrives at a result evidently ' not contemplated by the makers of the law. The opinion is also based upon one made by the same court in “the old slavery days” on a law regulating the sale of intoxicating liquor to slaves. It is a matter of, history that the laws in those times were strict as respected anything connected with the negro, and what stringency the legislature failed to enact, was to a great extent supplied by the courts. Therefore, that opinion being based on the old case, I can not think it in point, but is compelled for the sake of consistency by the former opinion. I think the court erred in excluding' the receipt from evidence, as it was a complete justification of the sales of intoxicating liquors to Delbert Shreffler.